Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James R. Hasselbeck on 09/01/21.

The application has been amended as follows: 

1.-4. (Canceled)

5. (Currently Amended) The filter module according to claim [[1]] 14, wherein
	the annular displacement body is curved in a direction toward [[a]] the annular flow passage arranged between an end face of the filter medium body and the inner side of the [[a]] housing wall of the filter housing. 

6. (Currently Amended) The filter module according to claim 5, wherein
	the annular displacement body , the housing wall of the filter housing 
and the inflow continuation wall delimit together an air from the inflow opening in the direction toward the annular flow passage.

7. (Currently Amended) The filter module according to claim [[1]] 14, wherein
the first end disk of the filter element  includes fastening elements formed as axial projections, projecting axially outward from the filter element;
	wherein the annular displacement body includes fastening receptacles configured to receive and engage the relative to the annular displacement body in the filter housing.

8. (Canceled) 

9. (Original) The filter module according to claim [[8]] 14, wherein
	the one or more guiding ribs are arranged at the filter element.

10. (Original) The filter module according to claim [[8]] 14, wherein
	the one or more guiding ribs are arranged at the filter housing.

11. (Currently Amended) The filter module according to claim [[1]] 14, wherein
	the inflow opening is spaced radially outwards away from the central longitudinal axis 

12. (Currently Amended) The filter module according to claim [[1]] 14, further comprising
	a flow-tight separation element arranged at or adjacent to the filter medium body of the filter element,
	wherein the flow-tight separation element extends across a partial surface of the filter medium body at the inflow side.

13. (Canceled)

14. (New) A filter module comprising:
	a filter housing elongated along and surrounding a central axis, the filter housing  comprising:
		an inlet housing; and

		wherein the inlet housing is configured to be attached to the filter base housing, 
		an inflow duct having a lateral inflow opening extending through an radial outer wall of the inlet housing, the inflow duct extending into an interior of the filter housing;
	a filter element arranged inside the filter base housing, the filter element comprising:
		an annular filter medium body surrounding the central axis and having an open interior;
		a first end disk arranged on and closing off a first axial end of the annular filter medium body, the first end disk positioned adjacent to and axially spaced away from the lateral inflow opening;
		wherein an annular flow passage is formed by a radial spacing between the annular filter medium body and an inner side of a housing wall of the filter base housing;
	wherein the swirl device further comprises one or more guiding ribs arranged in the annular flow passage between an end face of the filter element and the inner side of the housing wall of the filter base housing;
	an annular displacement body arranged inside the filter base housing and positioned upstream of the filter element, the annular displacement body comprising:
		a radially outer circumferential wall having:
			an inflow continuation wall contacting against the inflow duct at the radial outer wall of the inlet housing proximate to the lateral inflow opening, the inflow continuation wall forming a wall portion of the inflow duct inside the filter housing;
		the radially outer circumferential wall further comprising:
			a first axial end arranged at and supported on the first end disk;
			a second axial end arrange opposite the first axial end of the displacement body and comprises an annular axial edge contour having a geometry that follows and contacts against an inner surface contour of the inlet housing, such that 
		wherein the inflow duct inside the filter housing is at least partially formed by the inflow continuation wall and the radially outer circumferential wall of the annular displacement body, the inflow duct extending across the first end disk from a first radial side of the first end disk towards an opposite second radial side of the first end disk and curved to open into the annular flow passage radially surrounding the annular filter medium body at the opposite second radial side of the first end disk;
		wherein a cross-sectional area of the inlet duct reduces from the lateral inflow opening in a direction towards the annular flow passage, the reducing cross-sectional area accelerating air flow to swirl about the annular filter medium in the annular flow passage, forming a swirl device effecting pre-separation of contaminants in the air flow before entering the filter medium body.

Drawings
The drawings were received on 07/22/20 and 09/01/21.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 14 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 5-7 and 9-12 depend on claim 14; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.